AMENDMENT NO. 6 TO RECEIVABLES PURCHASE AGREEMENT

        This AMENDMENT NO. 6 TO RECEIVABLES PURCHASE AGREEMENT (this
“Amendment”), dated as of July 11, 2008 is among GEHL FUNDING II, LLC, a
Delaware limited liability company (the “Seller”), GEHL COMPANY, a Wisconsin
corporation, as the Servicer (the “Servicer”), JPMORGAN CHASE BANK, N.A., as the
sole financial institution (the “Financial Institution”), PARK AVENUE
RECEIVABLES COMPANY, LLC (together with the Financial Institution, the
“Purchasers”) and JPMORGAN CHASE BANK, N.A., as agent (the “Agent”) for the
Purchasers.

W I T N E S S E T H:

        WHEREAS, the Seller, the Servicer, the Purchasers and the Agent are
parties to that certain Receivables Purchase Agreement, dated as of March 15,
2006 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”); and

        WHEREAS, the parties hereto have agreed to amend the Agreement on the
terms and conditions set forth below;

        NOW THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

        1.       Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

        2.       Amendments to the Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 5 below, the Agreement is hereby
amended as follows:

        (a)        The definition of “Applicable LIBO Margin” is hereby amended
and restated in its entirety as follows:

  “‘Applicable LIBO Margin’ means 2.75%.”


        (b)        The definition of “Liquidity Termination Date” set forth in
Exhibit I to the Agreement is hereby amended to delete the date “July 11, 2008”
set forth therein and to substitute such date with the date “September 9, 2008".

        3.       Representations and Warranties of the Seller. In order to
induce the parties hereto to enter into this Amendment, the Seller represents
and warrants that:

        (a)              The representations and warranties of Seller set forth
in Section 5.1 of the Agreement, as hereby amended, are true, correct and
complete on the date hereof as if made on and as of the date hereof and there
exists no Amortization Event or Potential Amortization Event on the date hereof,
provided that in the case of any representation or warranty in Section 5.1 of
the Agreement that expressly relates to facts in existence on an earlier date,
the reaffirmation thereof under this Section 3(a) shall be made as of such
earlier date.

--------------------------------------------------------------------------------

        (b)       The execution and delivery by the Seller of this Amendment has
been duly authorized by proper corporate proceedings of the Seller and this
Amendment, and the Agreement, as amended by this Amendment, constitutes the
legal, valid and binding obligation of the Seller, enforceable against the
Seller in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws of general applicability affecting the enforcement of creditors’
rights generally.

        4.       Representations and Warranties of the Servicer. In order to
induce the parties hereto to enter into this Amendment, the Servicer represents
and warrants that:

        (a)       The representations and warranties of the Servicer set forth
in Section 5.2 of the Agreement, as hereby amended, are true, correct and
complete on the date hereof as if made on and as of the date hereof and there
exists no Amortization Event or Potential Amortization Event on the date hereof,
provided that in the case of any representation or warranty in Section 5.2 of
the Agreement that expressly relates to facts in existence on an earlier date,
the reaffirmation thereof under this Section 4(a) shall be made as of such
earlier date.

        (b)       The execution and delivery by the Servicer of this Amendment
has been duly authorized by proper corporate proceedings of the Servicer and
this Amendment, and the Agreement, as amended by this Amendment, constitutes the
legal, valid and binding obligation of the Servicer, enforceable against the
Servicer in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws of general applicability affecting the enforcement of creditors’
rights generally.

        5.       Conditions Precedent. The amendments to the Agreement provided
for hereunder shall become effective as of the date above first written upon the
Agent’s receipt of counterparts of (i) this Amendment executed by the Seller,
the Servicer and each Purchaser and (ii) the Second Amended and Restated Fee
Letter dated the date hereof executed by the Seller, the Agent, Park Avenue
Receivables Company, LLC and J.P. Morgan Securities Inc.

        6.       Ratification. The Agreement, as amended hereby, is hereby
ratified, approved and confirmed in all respects.

        7.       Reference to Agreement. From and after the effective date
hereof, each reference in the Agreement to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to the Agreement in any
and all agreements, instruments, documents, notes, certificates and other
writings of every kind and nature shall be deemed to mean the Agreement as
amended by this Amendment.

-2-

--------------------------------------------------------------------------------

        8.       Costs and Expenses. The Seller agrees to pay all reasonable
costs, fees and out-of-pocket expenses (including attorneys’ fees and time
charges of attorneys representing the Agent, which attorneys may be employees of
the Agent) incurred by the Agent in connection with the preparation, execution
and enforcement of this Amendment.

        9.       CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

        10.       Execution of Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









-3-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

GEHL FUNDING II, LLC, as Seller

  By:  /s/ James J. Monnat         Name: James J. Monnat         Title:
Treasurer

  GEHL COMPANY, as Servicer

  By:  /s/ James J. Monnat         Name: James J. Monnat         Title: Vice
President & Treasurer

  PARK AVENUE RECEIVABLES COMPANY, LLC
  By: JPMorgan Chase Bank, N.A., its attorney-in-fact

  By:  /s/ Trisha Lesch         Name: Trisha Lesch         Title: Vice President

  JPMORGAN CHASE BANK, N.A., as the sole Financial Institution and as Agent

  By:  /s/ Trisha Lesch         Name: Trisha Lesch         Title: Vice President




Signature Page to
Amendment No. 6 to Receivables Purchase Agreement